Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 August 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir,
Nantes Augt 26. 1778.
Mr. Porter of Connecticut who was lately at Paris applied to me in distress for Money and said you desired him to do so: I advancd him four Guineas as per the inclosed Receipt relying on his word that you would not object to it.
Mr. Leger Capt. Jno. Nicholsons first Lieutenant is arrived here and has no money, the 10 Guineas he received at Paris being spent in living there and coming hither. He has applied to Mr. Schweighauser who has no orders therefore did not supply him. He requests me to write to you and asks your assistance to enable him to pay for his support here during the Time he is obliged to stay, and to furnish him with some necessarys for his voyage. If you think proper to comply with his request please to limit the Sum. Many other americans are here in similar Situations without prospects of paying their necessary Debts, which daily increase by their Stay.
Please to remember me with Gratitude to all the agreeable Circles at Passy particularly to Madame Brillon and her amiable Family.
My Love to Billy, I thank him for the letter he sent me under a blank Cover.
Capt. Collas goes in a day or two, I write to aunt mecom by him. I am with great Respect Your Dutifull and obliged Kinsman
J Williams J
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiare / des Etats unis / en son Hotel / a Passy / prés Paris
Endorsed: Jonathan Wms. about supplying Money
Notations in different hands: Nantes 26 aout 1778 / referred to the other Commissioners.
